In re Anderson, Polly Elizabeth; French Quarter Citizens for the Preservation of Residential Quality; Vieux Carre Property Owners, Residents & Associates Inc.; Yokum, Peterson M. et al.; —Plaintiffs); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 09-6340; to the Court of Appeal, Fourth Circuit, No. 2010-C-0357.
Granted. For the reasons assigned by the dissenting judge, we conclude relators’ application for supervisory writs was filed timely. Accordingly, the case is remanded to the court of appeal for consideration on the merits.